t c memo united_states tax_court humes houston hart petitioner v commissioner of internal revenue respondent docket no filed date humes houston hart pro_se judith cohen for respondent memorandum opinion panuthos chief special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure respondent concedes the deficiency and addition_to_tax in full thus the only issue in dispute is whether petitioner is entitled to an overpayment in the amount of dollar_figure at the time of filing the petition herein petitioner resided at spring city pennsylvania during the taxable_year petitioner received taxable_income the taxable_income was reported by various third-party payors from stock bond sales pension annuities dividends and interest with respect to two of petitioner's bank accounts there were withholding credits totaling dollar_figure petitioner did not file a federal_income_tax return for the taxable_year respondent mailed a notice_of_deficiency to petitioner on date determining the deficiency and addition_to_tax the notice_of_deficiency determined that petitioner failed to file a return and failed to report various items of taxable_income referred to above after petitioner provided certain information to representatives of the internal_revenue_service irs and after a review of this matter by the irs appeals_office respondent concluded that petitioner was not required to file a federal_income_tax return and was not liable for a deficiency or an addition_to_tax petitioner claims that he is entitled to a determination of an overpayment of his federal_income_tax and that the overpayment should be refunded to him respondent contends that petitioner is not entitled to a refund of an overpayment because of the limitations of sec_6511 and sec_6512 pursuant to sec_6512 we have jurisdiction to determine the existence and amount of any overpayment_of_tax to be credited or refunded for years that are properly before us however if a taxpayer did not file a return before the notice_of_deficiency was mailed the amount of the credit or refund is limited to the taxes paid during the 2-year period prior to the date the deficiency_notice was mailed see sec_6511 ’ sec_6511 generally provides that a claim for credit or refund of an overpayment_of_tax must be filed by the taxpayer within years from the time the return was filed or within years from the time the tax was paid whichever period expires later sec_6511 also expressly provides that if no return is filed the claim must be filed within years from the time the tax was paid sec_6511 provides limitations on the amount of any credit or refund as follows limit on amount of credit or refund -- a limit where claim filed within 3-year period --if the claim was filed by the taxpayer during the 3-year period prescribed in subsection a the amount of the credit or refund shall not exceed the portion of the tax paid within the period immediately preceding the filing of the claim equal to years plus the period of any extension of time for filing the return if the tax was required to be paid_by means of a stamp the amount of the credit or refund shall not exceed the portion of the tax paid within the years continued b b 516_us_235 stevens v commissioner tcmemo_1996_250 the only tax_payments petitioner made for were withholding credits such payments are deemed to have been paid as of date see sec_6513 since the withholding taxes were paid more than years before the notice_of_deficiency was mailed petitioner is not entitled to a refund of any part of an overpayment for we therefore hold that the statutorily imposed time limitations of sec_6511 and sec_6512 bar us from determining that petitioner is entitled to a refund with respect to his tax see commissioner v lundy continued immediately preceding the filing of the claim b limit where claim not filed within 3-year period --if the claim was not filed within such 3-year period the amount of the credit or refund shall not exceed the portion of the tax paid during the years immediately preceding the filing of the claim c limit if no claim filed --if no claim was filed the credit or refund shall not exceed the amount which would be allowable under subparagraph a or b as the case may be if claim was filed on the date the credit or refund is allowed sec_6513 provides in pertinent part any_tax actually deducted and withheld at the source during any calendar_year shall be deemed to have been paid_by him on the 15th day of the fourth month following the close of his taxable_year with respect to which such tax is allowable as a credit under sec_31 supra badger v commissioner tcmemo_1996_314 stevens v commissioner supra to reflect the foregoing decision will be entered for petitioner as to the deficiency and addition_to_tax and for respondent as to the overpayment
